Case 3:20-cv-00984-S Document 10 Filed 11/23/20 Page1lof1 PagelD 42

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

EUGENE SCALIA, SECRETARY OF
LABOR, UNITED STATES DEPARTMENT
OF LABOR

Vv. Case No. 3:20-cv-00984-S

LN LN Lr Or? O72 402

ONSITE OIL TOOLS 401(K) PLAN
ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The Court has under consideration the Findings, Conclusions, and Recommendation of
United States Magistrate Judge Rebecca Rutherford dated October 27, 2020. The Court has
reviewed the Findings, Conclusions, and Recommendation for plain error. Finding none, the Court

accepts the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED November 23, 2020. Sete .Q

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
